             Case 1:18-cr-03989-WJ Document 74 Filed 10/02/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                 Plaintiff,
                                                                     No. 18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

                 Defendant.


             DEFENDANT’S UNOPPOSED MOTION TO EXTEND DEADLINES

        Defendant Allister Quintana, through his attorney, Ray Twohig, moves that

deadlines for counsel to file sentencing memoranda be extended. The grounds are as

follows.

      1. Several sentencing dates have been set, then modified. The current sentencing

           date is January 5, 2021.

      2. Prior to the most recent rescheduling of the sentencing date, this Court set

           deadlines for the defense sentencing memorandum at October 2, 2020 and for the

           Government Response at October 16, 2020.

      3. Undersigned counsel continues to await the report of Dr. Christine Johnson on the

           psychological evaluation of Mr. Quintana. She has worked diligently on the

           evaluation despite being unable to meet personally with Mr. Quintana at the

           McKinley County Detention Center, where he remains incarcerated. She has been

           able to obtain the cooperation of staff at the detention center to allow online

           meetings with Mr. Quintana, of which there have been several. She has assured

                                                  1
         Case 1:18-cr-03989-WJ Document 74 Filed 10/02/20 Page 2 of 2




       counsel she will be able to complete her evaluation and report by October 14,

       2020. Counsel can then complete his sentencing memorandum by November 1,

       2020 and the Government can complete its response by November 15, 2020.

    4. Extension of these dates is requested.

              Assistant United States Attorney Joseph Spindle does not oppose this

    motion.

                                                Respectfully submitted,


                                                /s/ Ray Twohig
                                                __________________________
                                                Ray Twohig
                                                Attorney for Defendant
                                                8998 Rio Grande Blvd., N.W.
                                                Albuquerque, NM 87114
                                                Phone: 505/898-0400




I hereby certify that on the 2nd
day of October, 2020, I filed the
foregoing electronically through the
CM/ECF system, which caused
all parties and counsel of record
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.


/s/ Ray Twohig
________________________
Ray Twohig




                                           2
